Citation Nr: 1541472	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-41 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicides.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran testified before a Decision Review Officer in March 2015.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of prostate cancer.  See December 2010 and March 2011 treatment records noting a diagnosis of prostate cancer.  A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   If a Veteran was exposed to an herbicide agent during active military service, prostate cancer will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Here, the Veteran does not claim that he had service in Vietnam.  He claims that he flew over Vietnam on certain missions, but he does not claim to have stepped foot in Vietnam.  Instead, he claims that he was exposed to herbicide and other dioxins during his service in Thailand, Guam and Japan.  He has reported that he worked on the perimeter at each of these locations as an aircraft mechanic.  He refueled planes and loaded aircrafts with bombs.  See personal hearing transcript dated in March 2015.  In a March 2011 statement, he reported seeing military personnel spray for weeds on the taxi runway and that the smell took his breath away and made his eyes burn.  

The RO attempted to comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n. in order to verify the Veteran's claimed herbicide exposure.  Specifically,  the RO provided a detailed description of the Veteran's claimed exposure while stationed in Thailand, Japan and Guam to Compensation and Pension (C&P) service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as contended.  After receiving a response in January 2014 from C&P Services, the RO requested verification from the Joint Services Records Research Center (JSRRC) of the Veteran's units, locations and herbicide exposure.  There is a deferred rating decision that refers to questions for the JSRRC, but the actual request to JSRRC is not included in the claims file.  The JSRRC responded that the Agent Orange request had not been researched because the dates provided were too expansive for research.  The Board finds that another request should be made to the JSRRC with dates which would meet the 60 day time requirement.  

Although excerpts from the Veteran's personnel records appears to have been requested, a full copy of his personnel file has not been obtained.  This should be accomplished on remand.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's complete official military personnel file and associate it with the electronic claims file.

2.  Request verification of the Veteran's exposure to herbicides from the JSRRC while stationed at Andersen Air Force Base (AFB) in Guam and Kadena Air Force Base in Japan.  

He served at Anderson AFB, Guam from 16 March 1968 to 13 September 1968.  He served at the Kadena AFB, Okinawa from March 1969 to September 1969.  

Requests made to the JSRRC will need to be made in 60 day time periods.

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


